NO. 12-16-00066-CR
lN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

 

T Y L E R, T E XA S
DARRAN WA YNE 0'NEAL, § APPEAL FROM THE 420711
APPELLA /vT
V. § JUD!C/AL DISTRrCT Co URT
mE sTA rE oF TEXAS,
APPELLEE § NA COGDOCHES CoUNTY, TExAs
MEMoRA ND UM 0P1N10N
PER CURIAM

Darren Wayne O’Neal appeals his convictions for driving while intoxicated and evading
arresl. Appellant`s counsel filed a brief in compliance with Amlers v. California, 386 U.S. 738,
87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). and Gainous v. State, 436 S.W.Zd 137 (Tex. Crim. App.
1969). We al`t`lrrn.

BACKGROUND
Appellant was indicted for driving while intoxicated and evading arrest, both third degree
felonies as alleged.' Appellant pleaded "guilty" to the offenses and "‘true" to the enhancements,
and after the trial court properly admonished him and accepted his plea, the matter proceeded to
a jury trial on punishment At trial, the evidence showed that off-duty State Trooper Chad
Wilson witnessed a vehicle driving very slowly and erratically on a major highway at night near
Nacogdoches, Texas. At`ter passing the vehicle, 'l`rooper Wilson made contact with Trooper

John Henley, an on-duty trooper patrolling the highway, and recounted his observations

 

' See Tl-j.‘573 S.W.2d 807, 812 (Tex. Crim. App. [Panel
Op.] 1978). Appellant’s brief contains a professional evaluation of the record demonstrating why
there are no arguable grounds to be advanced.‘ We have likewise reviewed the record for

reversible error and have found none.

CoNCLusroN

As required by Amlers and Smfford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App.
1991). Appellant’s counsel has moved for leave to withdraw. See also ln re Sclrulman, 252
S.W.3d 403, 407 (Tex. Crim. App. 2008) (orig. proceeding). We carried the motion for
consideration with the merits. Having done so, we agree with Appellant’s counsel that the
appeal is wholly frivolous. Aecordingly, we grant counsel’s motion for leave to withdraw and
affirm the judgment of the trial court.

Appellant's counsel has a duty to, within five days of the date of this opinion, send a
copy of the opinion and judgment to Appellant and advise him of his right to file a petition for
discretionary review. See TEX. R. APP. P. 48.4; In re Sclrulman. 252 S.W.3d at 411 n.35.
Should Appellant wish to seek review ofthese cases by the Texas Court of Criminal Appeals, he
must either retain an attorney to file a petition for discretionary review on his behalf or he must

file a pro se petition for discretionary review. Any petition for discretionary review must be filed

 

‘ ln compliance with Kelly \'. Smle, Appellant`s counsel provided Appellant with a copy of the brief`,
notified Appellant ot` his motion to withdraw as counsel, informed Appellant of his right to file a pro se response,
and took concrete measures to facilitate Appellant’s review of the appellate record. 436 S.W.3d 313, 319 (Tex.
Crim, App. 2014). Appellant was given time to file his own brief. The time for filing such a brief has expired and
no pro se briefhas been filed.

within thirty days from the date of this court`s judgment or the date the last timely motion for
rehearing was overruled by this court. See 'l`t-;X. R. APP. P. 68.2(a). Any petition for
discretionary review must be filed with the Texas Court of Criminal Appeals. See TEX. R. APP.
P. 68.3(a). Any petition for discretionary review should comply with the requirements of Rule
68.4 of the Texas Rules of Appellate Procedure. See ln re Sclrulman, 252 S.W.3d at 408 n.22.

Opinion delivered October 18, 2017.
l’anel consisted of Wor!hen, C.J., Hr{\'le, J., and Nee/ey. .l.

(DO NOT PUBLISH)

 

COURT OF APPEALS
TWELFTH COURT ()F APPEALS DlSTRlCT ()F TEXAS

JUDGMENT

OCTOBER 18, 2017
NO. 12-16-00066-CR

DARRAN WAYNE G'NEAL,
Appellant
V.
THE STATE ()F TEXAS,
Appellee

 

Appeal from the 420th District Court
of Nacogdoches County, Texas (Tr.Ct.No. Fl42l348)

 

'l`HlS C/\USE came to be heard on the appellate record and brief filed

herein, and the same being considered, it is the opinion of this court that there was no error in the

judgment

It is therefore ORDERED. ADJUDGED and DECREED that thejudgment

of the court below be in all things affirmed and that this decision be certified to the court

below f`or observance

By per curiam opinion.
l’am'/ cunsl`.rlur/ of Worl/ren, (`../.. Hr)_v/e, i/. and Neele)', J.